Title: From George Washington to Board of War, 8 June 1781
From: Washington, George
To: Board of War


                        
                            Gentlemen
                            Head Quarters New Windsor 8th June 1781
                        
                        I am honored with yours of the 1st instant inclosing Colo. Brodheads representation of the State of Affairs
                            to the Westward, which I make no doubt are in much the same situation as those in every other quarter.
                        If the requisitions of Men and supplies are not in any tolerable degree complied with by the States it is
                            impossible for me to furnish Garrisons for the Frontier posts and support them. I have long forseen the danger to which
                            the Western Frontier would be exposed and have made proper representations to Congress and the State of Pennsylvania. The
                            president and Council assert that Colo. Brodheads complaints in respect to Provision, Flour especially, are not well
                            founded. Why the 8th Pennsylvania Regiment should have been neglected while the others have been so amply furnished with
                            Cloathing I cannot say, but I can, under our present circumstances, only recommend it to the State to endeavour to make a
                            provision for them, as the Continental Magazine, after what had gone to the Southward, is exhausted of every Article fit
                            for the Season.
                        As it seemed the public wish that the Expeditions of Colo. Clarke against Detroit should be supported, I gave
                            orders to Colo. Brodhead to deliver him a certain quantity of Artillery and Stores and to detach Capt. Craig with his
                            Company of Artillery, as there were neither Officers or Men of the Virginia Militia acquainted with that kind of service.
                            I recommended also a small detachment of Continental Troops from the 8th Penna and 9th Virginia Regiments, but it was at
                            the discretion of the Commandant and in case they could be safely spared. I mentioned that I did not imagine the command
                            could exceed that of a Major and perhaps not of a Captain. If, therefore, Colo. Brodhead saw that the post could not be
                            defended if such a detachment of Infantry was made, he was justifiable by the spirit of my order in not sending it.
                        If Colo. Clarke should be able to prosecute his plan I am of opinion that he will draw the whole attention
                            of the enemy to the support of Detroit, and upon that presumption I thought the Artillery and Stores might be spared— If
                            he should not, matters remain as they were.
                        Upon the whole, Gentlemen, you must be convinced from your very intimate knowledge of our military Affairs
                            that it is out of my power to send any reinforcement to the Westward.—If the States would fill their continental
                            Battalions we should be able to oppose a regular and permanent force to the enemy in every quarter. If they will not, they
                            must certainly take measures to defend themselves by their Militia however expensive and ruinous the System. I have the
                            honor to be with great Respect Gentn Yr most obt and hble Servt

                    